DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 28 April 2021.
Claims 1-19 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almogy et al., US Patent 10,543,942 B2 (“Almogy”) in view of Bonner et al., US Patent 8,396,755 B2 (“Bonner”).

As per Claim 1 regarding “a shopping device, comprising: a weight measurement device configured to weigh products placed thereon.”  Almogy in at least Fig.1 and Column 5, lines1-4 discloses a product handling system 100.  Almogy in at least Column 10, lines 1-13 disclose that the product handling system 100 may use different methods in which a product(s) are weighed.
Regarding “a product interface configured to receive product information.”  Almogy in at least Column 16, lines 25-31, Fig.11 and Column 18, lines 48-62 discloses a user interface (UI) 1106 which receives product item identifiers.
Regarding “a controller configured to communicate with a remote database and determines that product identifier corresponds to a first product placed on the weight measurement device.”  Almogy in at least Column 18, lines 52-67 discloses a database where product identifiers 1120 are stored.  Almogy in at least Column 26, lines 15-67 discloses that the database includes the product identifier, weigh and shape of the product.
Regarding “determine a cost of the first product placed on the weight measurement device, and calculate a cumulative weight and cumulative cost of the first product with one or more products placed on the weight measurement device.”  Almogy does not appear to address the cost of the first product however; Bonner in at least Column 4, lines 16-25 discloses using the product identifier to determine the price of an object.  Bonner in at least Column 5, lines 36-40 discloses determining the total cost of the plurality of products in a bundled lot of products.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results Almogy’s product handling system with the equally well-known element of Bonner’s method of determining the cost of a product(s) with the motivation to minimize product loss (Bonner, Column 1, lines57-67 and Column 2, lines 1-6.

As per Claim 2, which depends from Claim 1 regarding “wherein the weight measurement device includes two or more load cells.” Almogy in at least Fig.50, Figs. 55A-B discloses a station configured with load cells.  Almogy in at least Column 37, lines 29-40 discloses the use of load cell position in a number of different possible locations to detect the weight of objects.  Bonner in at least Column 18, lines 33-55 discloses the use of a number of load cells.

As per Claim 3, which depends from Claim 2 regarding “wherein each of the two or more load cells is at least a 50KG capacity load cell.” Almogy in at least Fig.50, Figs. 55A-B discloses a station configured with load cells.  Almogy does not specifically disclose a 50KG load cell however; it would have been obvious, at the time of the invention to one of ordinary skill to select a 50KG load cell as it represents a design choice.

As per Claim 4, which depends from Claim 1 regarding “wherein the controller includes a wireless communication module.”  Almogy in at least Column 45, lines 38-67 and Column 46, lines 1-21 and Column 54, lines 1-43 disclose a computer system coupled to a communication network (wide area network) for accessing the Internet.  Almogy does not specifically disclose a “wireless communication module” however; Bonner in at least the ABSTRACT and Column 5, lines 6-40 discloses a communication network as being a wireless communication network coupled to a logic engine.  Therefore, it would have been obvious, at time of the invention, to one of ordinary skill to modify Almogy’s communication network to include a “wireless communication network” with the motivation to use the latest communication connectivity.

As per Claim 5, which depends from Claim 4 regarding “wherein the wireless communication module is a short-range communications module.”  Almogy does not disclose this limitation however; Bonner in at least Column 9, lines 9-49 disclose 802.11 and 802.15 wireless networks which are short-range wireless communication networks. Therefore, it would have been obvious, at time of the invention, to one of ordinary skill to modify Almogy’s communication network to include a “wireless communication network” with the motivation to use the latest communication connectivity.

As per Claim 6, which depends from Claim 1 regarding “wherein the remote database includes an inventory management database.”  Almogy in at least Column 43, lines 13-26 disclose an inventory management system.

As per Claim 7, which depends from Claim 1 regarding “wherein the controller includes an analog-to-digital (ATD) converter.”  Almogy does not disclose this limitation however; Bonner in at least Column 23, lines 54-64 discloses that each load cell converts the force (weight) into a measurable electrical signal, which is read out as a load cell voltage in millivolts which is amplified and digitized by load cell amplifiers.  Bonner in at least Column 27, lines 44-60 refers to these load cells as analog load cells.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results Almogy’s load cells with Bonner’s analog load cells with the motivation to use existing technology.

As per Claim 8, which depends from Claim 1 regarding “wherein the product interface is a scanner.”  Almogy in at least Column 45, lines 65-67 and Column 46, lines 1-21 discloses the use of a scanner for inputting data into a computer system.  Bonner in at least Column 5, lines 6-35 discloses scanning product identifiers.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results Almogy’s scanner interface with Bonner’s scanner to scan product identifiers.

Claims 9-13 and 16-18 recite similar limitation as Claim 1-8 and are rejected in a similar manner.

As per Claims 14 and 15, which depend from Claim 9 regarding “wherein the weight management system includes container coupled to a shopping cart or a portable basket.”  Almogy in at least Column 8, lines 52-67 and Column 14, lines 13-45 disclose the use of trays which may have individual items or containers of items within the tray which may be boxed up or bagged

As per Claim 19, which depends from Claim 17 regarding, “wherein the user interface further includes a payment entry interface.”  Almogy does not disclose this limitation however; Bonner in at least Fig.1, item 1128 discloses the buyer paying for the contents of the box purchased.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine Almogy’s product handling methods and systems with the equally well-known elements of Bonner’s payment system with the motivation to process payments for item purchased.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 PAULO RODRIGUES, US Patent Application Publication 2016/0005019 A1.
DEY et al., US Patent Application Publication 2017/0169440 A1.
Napper, US Patent Application Publication 2012/0296751 A1.
Schroll et al., US Patent Application Publication 2015/0025969 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687